UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1994


IN RE:   GORDON PROPERTIES, LLC,

               Debtor,
_________________________________

FIRST OWNER’S ASSOCIATION OF FORTY SIX HUNDRED CONDOMINIUM,
INCORPORATED,

                Plaintiff - Appellant,

           v.

GORDON PROPERTIES, LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:10-cv-00872-CMH-TCB; 09-18086-RGM; 09-01304-
RGM)


Submitted:   April 28, 2011                   Decided:   June 2, 2011


Before NIEMEYER, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Dingman, Linda S. Broyhill, Robert M. Diamond,
Richard D. Kelley, REED SMITH, LLP, Falls Church, Virginia;
Robert M. Marino, REDMON PEYTON & BRASWELL, LLP, Alexandria,
Virginia, for Appellant. Donald F. King, Stephen A. Cobb, ODIN,
FELDMAN & PITTLEMAN, PC, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          First   Owner’s     Association    of   Forty   Six   Hundred

Condominium, Inc., appeals the district court’s order dismissing

First Owner’s Association’s appeal from the bankruptcy court’s

order denying the Gordon Properties’ motion for a preliminary

injunction.   We have reviewed the record included on appeal, as

well as the parties’ briefs, and find no reversible error in the

district court’s conclusion that First Owner’s Association, as

the prevailing party in the bankruptcy court, lacked standing to

pursue the appeal.    See In re Urban Broad. Corp., 401 F.3d 236,

243 (4th Cir. 2005).        Accordingly, we affirm for the reasons

stated by the district court.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                AFFIRMED




                                   3